Citation Nr: 0842938	
Decision Date: 12/12/08    Archive Date: 12/17/08

DOCKET NO.  02-09 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia



THE ISSUES

1.  Entitlement to an increased rating for status post 
partial right lobectomy with history of pneumonia, currently 
evaluated as noncompensable prior to June 22, 2007, and 30 
percent disabling beginning June 22, 2007.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a back disability, 
as secondary to the service-connected absence of the left 
testicle and left scrotum due to carcinoma with loss of use 
of the right testes due to radiation therapy.

3.  Entitlement to service connection for a cardiovascular 
disorder, as secondary to the service-connected absence of 
the left testicle and left scrotum due to carcinoma with loss 
of use of the right testes due to radiation therapy.

4.  Entitlement to an increased rating for absence of the 
left testicle and left scrotum due to carcinoma with loss of 
use of right testes due to radiation therapy, currently 
evaluated as 30 percent disabling.


5.  Entitlement to a compensable evaluation for post-
operative scar, residuals of removal of lymph nodes.


REPRESENTATION

Appellant represented by:	Marshall O. Potter, Jr., 
Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
November 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  

In October 2006, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is associated with the claims 
folder.  In a January 2007 decision, the Board remanded the 
case for further evidentiary development.  The case has now 
been returned to the Board for further appellate action.  


In a statement dated in January 2008, the veteran raised a 
claim of entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  This matter is REFERRED to the RO for 
appropriate action.

In the January 2008 statement, and in statements dated 
thereafter, the veteran also essentially argued that he was 
entitled to an earlier effective date for the grant of 
service connection for status post partial right lobectomy 
with history of pneumonia.  Service connection for this 
disability was granted in a September 1999 rating decision, 
and a January 2000 rating decision continued the 
noncompensable evaluation initially assigned.  The veteran 
received notice of the decision and his appellate rights in a 
January 2000 letter, but he did not timely appeal the initial 
effective date assigned the award of service connection.  See 
38 C.F.R. § 20.302(a) (2008) (providing that a notice of 
disagreement with a determination by the agency of original 
jurisdiction generally must be filed within one year from the 
date that that agency mails notice of the determination).  
The veteran may not now pursue a freestanding claim seeking 
entitlement to an earlier effective date for the grant of 
service connection.  See Rudd v. Nicholson, 20 Vet. App. 296 
(2006) (dismissing appeal to the extent the appellant was 
raising a freestanding claim for an earlier effective date in 
an attempt to overcome the finality of an RO decision that 
had assigned an effective date).  The veteran, however, is 
not precluded from pursuing a claim of clear and unmistakable 
error in any prior final RO or Board denial if he so desires.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required.


REMAND

With respect to the veteran's claim for an increased rating 
for status post partial right lobectomy with history of 
pneumonia, in the January 2007 Remand, the Board observed 
that the veteran submitted a pulmonary function test dated in 
October 2006 that contained results that were inadequate for 
rating purposes.  In this regard, there was a large 
discrepancy between the findings on the examination, and did 
not indicate whether the results for Diffusion Capacity of 
the Lung for Carbon Monoxide was by the Single Breath Method 
(DLCO(SB)) as required by the rating schedule.  Moreover, the 
diffusing capacity was not corrected with hemoglobin.  

Accordingly, the Board remanded the claim for purposes of 
affording the veteran an examination.  On remand, the veteran 
underwent a VA respiratory examination in July 2007.  The 
report on the VA examination shows the examiner reported on 
the results of a pulmonary function test conducted by 
Charleston Area Medical Center the veteran underwent on June 
22, 2007.  Unfortunately, a review of the actual pulmonary 
function test from Charleston fails to indicate if the single 
breath method was used and the findings were therefore not 
expressed in terms consistent with the VA rating criteria.  
Consequently, clarification of the July 2007 VA examination 
report is needed.  Moreover, as the 2007 examination 
suggested pulmonary findings were the result of an adverse 
reaction to medication for a different disability which has 
been discontinued, the Board finds that a new examination 
should be conducted.  Thus, the veteran must be afforded a 
new VA examination to include a pulmonary function test that 
complies with VA's rating schedule.  

Moreover, post-bronchodilator findings from the pulmonary 
function tests are the standard in pulmonary assessment.  See 
Schedule for Rating Disabilities; Respiratory System, 61 Fed. 
Reg. 46720, 46723 (Sept. 5, 1996) (noting that VA assesses 
pulmonary function after bronchodilation as these results 
reflect the best possible functioning of an individual).  
However, it is unclear whether DLCO (SB) is ever evaluated 
post-bronchodilator.  It appears that the value reported is 
based on correction with hemoglobin for the most accurate 
indicator of diffusing capacity.  Clarification as to this 
point should also be provided by the examiner.

Since the Board has determined that a medical examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) (2008) provides that individuals 
for whom examinations have been authorized and scheduled are 
required to report for such examinations.  The provisions of 
38 C.F.R. § 3.655 (2008) address the consequences of a 
veteran's failure to attend scheduled 
medical examinations.  That regulation provides that, when 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination and a claimant, without 
"good cause," fails to report for such examination 
scheduled in conjunction with a claim for increase, the claim 
shall be denied.  

In addition, during the course of this appeal, the Court 
issued a decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), pertaining to Veterans Claims Assistance Act of 2000 
(VCAA) notice in an increased-compensation claim.  The Court 
stated that 38 U.S.C.A. § 5103(a) requires, at a minimum, 
that the Secretary notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Further, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement to the claimant.  The January 2007 
VCAA letter did not inform the veteran of the specific rating 
criteria applicable to the lobectomy claim.  Thus, another 
VCAA notice should be issued to the veteran to remedy this 
deficiency.

As for the back, cardiovascular, testicle/scrotum, and scar 
claims, the Board observes that after a series of actions, 
these claims were ultimately remanded to the RO in November 
2006 for clarification from the veteran on whether he still 
desired a Board hearing, and if so, what type of hearing.  In 
a November 2006 statement, the veteran indicated that he 
desired a videoconference Board hearing.  
Videoconference hearings are scheduled by the RO.  See 38 
C.F.R. §§ 20.700, 20.704(a) (2008).  It does not appear that 
the requested hearing has been scheduled.  If the hearing has 
not been scheduled or the request withdrawn, one should be 
scheduled on remand.



Accordingly, the case is REMANDED for the following actions:

1.   Provide the veteran with the 
notice required under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), to include the notice specified 
by the Court in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008), pertaining to the 
claim for an increased rating for status 
post partial right lobectomy with history 
of pneumonia.  In particular, the notice 
letter should inform the veteran that, to 
substantiate a claim, he must provide, or 
ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in 
severity of the lobectomy disability and 
the effect that worsening has on his 
employment and daily life.  In addition, 
inform the veteran of the specific rating 
criteria applicable to the lobectomy 
claim (Diagnostic Code 6844, General 
Rating Formula for Restrictive Lung 
Disease).  The notice letter should 
provide examples of the types of medical 
and lay evidence that the veteran may 
submit (or ask VA to obtain) that are 
relevant to establishing entitlement to 
increased compensation.  

2.  The veteran should be afforded a VA 
respiratory examination to determine the 
current severity of his service-connected 
status post partial right lobectomy with 
history of pneumonia.  The veteran's 
claims file should be made available to 
and reviewed by the examiner.  All 
indicated studies, to include pulmonary 
function tests, should be performed and 
should be reported in detail.  The 
examiner should provide a rationale for 
all opinions expressed.

(a) The following pulmonary function test 
results are required unless medically 
contraindicated:  (1) Forced Expiratory 
Volume in one second (FEV-1) as a 
percentage of predicted value; (2) Ratio 
of Forced Expiratory Volume in one second 
to Forced Vital Capacity (FEV-1/FVC) in 
actual percentage; (3) Diffusion Capacity 
of the Lung for Carbon Monoxide by the 
Single Breath Method [DLCO(SB)] as a 
percentage of predicted value; and (4) 
maximum oxygen consumption, in 
milliliters/kilograms/minutes (with 
cardiorespiratory limit).  Both pre- and 
post- bronchodilator values are to be 
reported, and the single breath method is 
to be used in calculating diffusion 
capacity and so indicated on the report.  

(b)  In addition, the examiner should 
specifically address whether the veteran 
has cor pulmonale (right heart failure), 
right ventricular hypertrophy, pulmonary 
hypertension (shown by Echo or cardiac 
catheterization), and/or episodes of 
acute respiratory failure as the result 
of his lobectomy.  The examiner should 
also state whether the veteran requires 
outpatient oxygen therapy as the result 
of his lobectomy.

(c)  The examiner is also requested to 
answer the following clarifying 
questions:  
(1) Is DLCO (SB) usually evaluated 
both pre- and post-bronchodilator, 
or is the most appropriate method 
for evaluating diffusion capacity 
DLCO (SB) corrected with hemoglobin?  

(2) Is the DLCO value noted on the 
June 2007 pulmonary function study 
DLCO by single breath method?  If it 
is not possible to determine that 
based on the report, the examiner 
should so state.

3.  Thereafter, readjudicate the claim 
for an increased rating for status post 
partial right lobectomy with history of 
pneumonia.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be issued a 
supplemental statement of the case, and 
given an opportunity to respond before 
the case is returned to the Board.

4.  The RO/AMC should take appropriate 
steps in order to schedule the veteran 
for a personal hearing with a Veterans 
Law Judge of the Board via 
videoconference at the local office, in 
accordance with his request in his claims 
of entitlement to service connection for 
a back disability and cardiovascular 
disorder and entitlement to increased 
ratings for testicle/scrotum disability 
and post-operative scar from removal of 
lymph nodes.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




